[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 97-1498

                          UNITED STATES,

                            Appellee,

                                v.

                 EDWIN GUNN, a/k/a GREGORY GUNN,
                       a/k/a GREGORY WELLS,

                      Defendant - Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. William G. Young, U.S. District Judge]                                                                

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                  Bownes, Senior Circuit Judge,                                                        

                    and Stahl, Circuit Judge.                                                      

                                           

     George F.  Gormley, by appointment  of the Court,  with whom                                 
John D. Colucci  and Gormley  & Colucci, P.C.  were on  brief for                                                       
appellant.
     Donald  L. Cabell,  Assistant United  States Attorney,  with                                
whom Donald  K. Stern, United  States Attorney, was on  brief for                               
appellee.

                                           

                        February 10, 1998
                                           

          Per  Curiam.    Defendant-appellant Edwin  J.  Gunn was                    Per  Curiam.                               

indicted for  being a  felon in  possession of  a firearm  and of

ammunition, both in  violation of 18 U.S.C.    922(g)(1), and was

convicted of possessing the firearm.  At sentencing, the district

court found Gunn to be an armed career criminal, as defined in 18

U.S.C.   924(e), and sentenced him to  216 months in prison and a

five-year term of supervised release.   Gunn now appeals both his

conviction and his sentence.  We affirm.

          Gunn first  argues that  his conviction  should be  set

aside   because  the  government  failed  to  establish  that  he

possessed the  firearm "in or  affecting commerce."  18  U.S.C.  

922(g).   He  contends that,  under  the test  enunciated by  the

Supreme Court  in United  States v. L pez,  514 U.S.  549 (1995),                                                   

Congress's exercise of its  Commerce Clause power can only  reach

activities that involve  the use  of the  channels of  interstate

commerce, instrumentalities of interstate commerce, or activities

that substantially affect  interstate commerce.  Noting  that the

only  evidence adduced  at trial as  to the  firearm's connection

with  interstate or  foreign commerce  was that  the firearm  was

manufactured  in Argentina,  Gunn  concludes that  this  evidence

failed  to  establish   that  his  mere  possession  of  the  gun

substantially affected interstate commerce.

          This first  argument fails because the  government does

not  need  to   prove  that  Gunn's   possession  of  a   firearm

substantially affected commerce.   We have repeatedly  held that,

after L pez,  "it remains the  law that where a  federal criminal                     

                               -2-

statute contains a jurisdictional element requiring proof that an

object  was 'in or affecting' commerce,  the government need only

meet the 'minimal nexus' test enunciated in Scarborough v. United                                                                           

States, 431 U.S. 563, 577 (1977)."  United States v. Cardoza, 129                                                                      

F.3d 6, 11  (1st Cir. 1997); see also United States v. Smith, 101                                                                      

F.3d 202, 215 (1st Cir. 1996), cert. denied,     U.S.    , 117 S.                                                     

Ct. 1345 (1997); United  States v. Blais, 98  F.3d 647, 649  (1st                                                  

Cir. 1996), cert. denied,      U.S.    , 117 S. Ct. 1000  (1997);                                  

United States v. D az-Mart nez, 71 F.3d 946, 953 (1st Cir. 1995).                                        

The minimal nexus test is  satisfied by evidence that the firearm

was manufactured  in a state  or country  other than  the one  in

which the  firearm was  possessed; it does  not require  that the

defendant  be the person  to have transported  the firearm across

state lines, or  that the defendant be otherwise  involved in the

"in or affecting commerce" aspect  of the case.  Scarborough, 431                                                                      

U.S. at 577.   The evidence provided  by the government at  trial

was sufficient to establish the required minimal nexus.

          Gunn  also  claims  that the  district  court  erred in

sentencing him  as an "armed  career criminal," which  is defined

under 18  U.S.C.    924(e)(1) as "a  person who  violates section

922(g) . . . and has three previous convictions . . . for a . . .

serious drug offense,"  because his three prior  drug convictions

did not  qualify as "serious  drug offense[s]."  Under  18 U.S.C.

  924(e)(2)(A)(ii),  a "serious drug  offense" is defined  as "an

offense under State  law, involving . . .  possessing with intent

to .  . . distribute,  a controlled substance, .  . . or  which a

                               -3-

maximum term of  imprisonment of ten years or  more is prescribed

by  law."   Even  though  his three  prior  convictions were  for

violations of Mass.  Gen. Laws ch.  94C,   32A,  which carries  a

maximum penalty  of ten years  in state prison, Gunn  argues that

the convictions were not  for "serious drug offenses" because  he

was prosecuted for  those offenses in  certain lower courts  that

lacked  competence  to  sentence  him  to  the  ten-year  maximum

sentence.

          We  reject this argument and affirm Gunn's sentence for                                                 affirm

the  reasons  expressed  in the  district  court's  memorandum of

decision.  See  United States v. Gunn, 962 F. Supp. 214 (D. Mass.                                               

1997).

                               -4-